Case: 16-50692      Document: 00513845359         Page: 1    Date Filed: 01/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-50692                                  FILED
                                  Summary Calendar                         January 23, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
TRAVIS R. PHILLIPS,

                                                 Plaintiff - Appellant
v.

JP MORGAN CHASE BANK, N.A.,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-287


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       For the fifth time, Travis Phillips (“Phillips”) filed suit in an effort to
block foreclosure on his home by the lender, JP Morgan Chase Bank, N.A.
(“Chase”). After taking judicial notice of materials from the fourth lawsuit, the
district court granted Chase’s motion to dismiss for failure to state a claim. On
appeal, Phillips challenges only the district court’s adverse decision on
Phillips’s claim that the attempted foreclosure is untimely.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50692    Document: 00513845359     Page: 2   Date Filed: 01/23/2017



                                 No. 16-50692
      In the district court, Phillips argued that Chase previously accelerated
the debt in question and then failed to foreclose within the relevant limitations
period. Chase argued, and the district court agreed, that its April 11, 2014
letter represented an abandonment of the earlier acceleration and that
Phillips’s efforts to distinguish relevant precedents are unavailing. We agree
with the district court. See Boren v. U.S. Nat’l Bank Assoc., 807 F.3d 99, 106
(5th Cir. 2015).
      AFFIRMED.




                                       2